ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-415 and DRB 12-024, concluding that VINCENT M. ANSETTI of JERSEY CITY, who was admitted to the bar of this State in 2005, should be censured for violating RPC 1.8(a) (lawyer shall not enter into a business transaction with client unless the client is advised in writing to seek independent counsel and client gives informed consent in writing to the representation); RPC 1.15(a) (failure to safeguard client funds); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that VINCENT M. ANSETTI is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.